IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 

 

 

 

STATESVILLE DIVISION
) DOCKET NO. 5:20cr88-KDB
UNITED STATES OF AMERICA )
) FIRST SUPERSEDING
v. ) BILL OF INDICTMENT
)
) Violations:
MICHAEL SCOTT HOOVER ) 18 U.S.C. § 2251(a)
) 18 U.S.C. § 2252A@) GHB)
) CHARLOTTE, NC
THE GRAND JURY CHARGES: OCT 20 2020
COUNT ONE US DISTRICT COURT
(Production of Child Pornography) WESTERN DISTRICT OF NC

On or about June 20, 2018, in Wilkes County, within the Western District of North Carolina
and elsewhere, the defendant,

MICHAEL SCOTT HOOVER,

did employ, use, persuade, induce, entice and coerce minor victim | to engage in sexually explicit
conduct for the purpose of producing any visual depiction of such conduct using materials that had
been mailed, shipped, or transported in and affecting interstate and foreign commerce by any
means, including by computer.

All in violation of Title 18, United States Code, Section 2251 (a) and (e).

COUNT TWO
(Production of Child Pornography)

On or about August 4, 2019, in Yancey County, within the Western District of North
Carolina and elsewhere, the defendant,

MICHAEL SCOTT HOOVER,

did employ, use, persuade, induce, entice and coerce minor victim 2 to engage in sexually explicit
conduct for the purpose of producing any visual depiction of such conduct using materials that had
been mailed, shipped, or transported in and affecting interstate and foreign commerce by any
means, including by computer.

All in violation of Title 18, United States Code, Section 2251 (a) and (e).

Case 5:20-cr-00088-KDB-DSC Document 13 Filed 10/20/20 Page 1 of 3

 
COUNT THREE
(Possession of Child Pornography)

From on or about June 20, 2018 through on or about August 15, 2019, in Wilkes County,
within the Western District of North Carolina and elsewhere, the defendant,

MICHAEL SCOTT HOOVER,

knowingly possessed, and accessed with intent to view, any material that contained an image of
child pornography, as defined in Title 18, United States Code, Section 2256(8), that has been
mailed, and shipped and transported using any means and facility of interstate and foreign
commerce, and in and affecting interstate and foreign commerce by any means, including by
computer, and that was produced using materials that have been mailed, and shipped and
transported in and affecting interstate and foreign commerce by any means, including by computer.

All in violation of Title 18, United States Code, Section 2252A(a)(5)(B).

Case 5:20-cr-00088-KDB-DSC Document 13 Filed 10/20/20 Page 2 of 3
NOTICE OF FORFEITURE AND FINDING OF PROBABLE CAUSE

Notice is hereby given of 18 U.S.C. § 2253. The following property is subject to
forfeiture in accordance with Section 2253:

a.

Any visual depiction or book, magazine, periodical, film, videotape, or other matter
which contains any such depiction, which was produced, transported, mailed, shipped,
or received during the violations set forth in this bill of indictment;

Any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from proceeds of the violations;

Any property, real or personal, used or intended to be used to commit or promote the
violations; and

If, as set forth in 21 U.S.C. § 853(p), any property described in (a), (b), or (c) cannot
be located upon the exercise of due diligence, has been transferred or sold to, or
deposited with, a third party, has been placed beyond the jurisdiction of the court, has
been substantially diminished in value, or has been commingled with other property
which cannot be divided without difficulty, all other property of the defendant/s to the
extent of the value of the property described in (a), (b) and (c).

The Grand Jury finds probable cause to believe that the following property is subject to
forfeiture on one or more of the grounds state above:

a.

An Apple iPhone seized during the investigation.

A TRUE BILL:

R. ANDREW MURRAY
UNITED STATES ATTORNEY

ttl

STEPHANIE L.

   
  

PAUC

SPECIAL ASSISTANT UNITED STATES ATTORNEY

Case 5:20-cr-00088-KDB-DSC Document 13 Filed 10/20/20 Page 3 of 3
